DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of November 17, 2020.  Applicant’s arguments have been considered.  

Priority:  02/02/2018
Status of Claims:  Claims 1 – 18 are pending.  All claims are original.    
Status of Office Action:  Non-Final 

Claim Objections 
Claims 1 and 10 are objected to, based on a minor informality, as awkward language.  Claims 1 and 10 in the closing line include: corresponds the common target entity.  The Examiner would suggest adjustment to: corresponds to the common target entity.  Appropriate correction is requested.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing 
Claim 1 recites, in part, a process for aggregating transactions by receiving a request for an operation between a first entity and a plurality of target entities, updates to values associated with the first entity, updates to values associated with target entities, in a first transaction performing updates associated with an intermediary, receiving a second request for an operation between a second entity and a plurality of target entities, updates to values associated with the second entity, updates to values associated with target entities, in a second transaction performing updates associated with the intermediary, detecting a triggering condition is satisfied, performing a single transaction for each target entity, updating values associated with the intermediary to reflect target updates, and perform an update that aggregates the target update that corresponds to the common target entity.  The limitations of aggregating transactions, receiving, updating values, associating, performing updates, detecting, performing a single transaction, and aggregating a target update corresponding to a common entity, under its broadest reasonable interpretation, covers the performance of the limitations in the mind (as human activity) but for the recitation of generic computer components.  These limitations are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a computing system to perform operations.  The generic computer reference/components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 54 – 66 additionally 
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2 – 9 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 9 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with aggregating transactions, receiving, updating values, associating, performing updates, detecting, performing a single transaction, and aggregating a target update corresponding to a common entity is not an inventive concept.
Independent product Claim 10 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claim 10 is substantially similar to process Claim 1. 
Claims 11 – 18, dependent from Claim 10, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 11 – 18 also do not 
Therefore, Claims 1 – 18 are rejected under 35 U.S.C. 101.  Claims 1 – 18 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments have been considered and found not persuasive, in-part.
All claims are original.
Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, aggregating transactions and performance of a transaction remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s suggestion asserting an improvement to the functioning of the computing system, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility.  Additionally, the instant claims provide generically computer-implemented operations to a business field, with the focus of the instant claims not on such an 
Claims 1 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1 and 10, along with claims dependent from Claims 1 and 10, remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1 – 18. 
Applicant’s arguments regarding 35 U.S.C. 103 are found persuasive and the 35 U.S.C. 103 rejection has been withdrawn.

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record claims 1 and 10 are non-obvious under USC 103 over prior art of record (see paper number 20200526 & PTO 892), particularly, the limitation(s) – regarding aggregating transactions in a computing system, during a first period of time in which a triggering condition has not been satisfied, receiving a first request for a first one-to-many operation between a first entity and a plurality of first target entities, wherein the plurality of first target entities are a subset of a set of target entities, wherein the first request requires a first set of one or more updates to one or more values associated with the first entity, and a plurality of first target updates, wherein each first target update of the plurality of first target updates is to one or more values associated with a respective first target entity of the plurality of first target entities, and in a first transaction, performing the first set of one or more updates and a first corresponding set of one or more updates to one or more values associated with an intermediary, receiving a second request for a second one-to-many operation between a second entity and a plurality of second target entities, wherein the plurality of second target entities are 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bent et al., U.S. 8,260,705 identifies aggregating of transactions with net crediting/debiting amounts; Fields, U.S. 7,665,658 identifies aggregations of payment transactions; Pourfallah et al., U.S. 2012/0253852 identifies transaction data aggregation; Coyle 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
April 14, 2021